DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 26 July 2021.  The examiner acknowledges the amendments to claims 1, 12, 16, 21, 22, 24, and 25, the cancellation of claim 5, and the addition of new claims 26-28.  Claims 1, 2, 4, 6, 9, 12, 13, 15, 16, and 19-28 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, 26-28, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the tubular actuator" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites "the tubular actuator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the tubular actuator" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an elongated actuator configured to be looped around the outside of the urethra of a patient in a tubular configuration but does not recite a “tubular actuator”.
Claim 27 recites the limitation "the tubular actuator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the tubular actuator" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 28 recites “the elongated actuator configured to be extended around a urethra of a patient to be in a tubular configuration but does not recite a “tubular actuator”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 16, 20-22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik (US 2003/0212306 A1) in view of Meretei (US 2006/0142636 A1) and Senders (WO 2009/020648 A1).
Claims 1 and 16: Banik discloses an implantable medical device 100, comprising: an electronic control system comprising a processor for executing computer instructions (control unit 142/148 can be a computer [0025, 0079, 0115]); an elongated actuator 110+115+120 configured to be looped around the outside of a urethra of a patient in a tubular configuration (fig. 8B illustrates the actuator looped around the esophagus wherein the actuator itself is a 
Banik fails to disclose the actuator is filled with an electroactive polymer fluid or gel to selectively increase the stiffness of the actuator. However, Meretei discloses an artificial sphincter device comprising an electronic control system 120 and an elongate actuator 110 configured to be looped around the urethra U in a tubular configuration, wherein the actuator is filled with an electro-rheologic fluid configured to selectively increase the stiffness of the actuator (figs. 3 and 4; abstract, [0034 and 0036]). Meretei discloses the electro-rheologic fluid is solidified in response to an electrical signal when a pre-set pressure threshold has been exceeded [0051]; this pre-set pressure threshold limit is set slightly below the limit at which the natural sphincter becomes insufficient [0053]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik so as to fill the elongated actuator with an electro-rheologic fluid configured to selectively increase the stiffness of the actuator, as taught by Meretei, in order to provide additional protection from inadvertent voiding if the bladder pressure increases above a certain threshold (Meretei [0046, 0051, 0053]). While Banik discloses a device that normally constricts the urethra under steady-state conditions [0066], it is still a flexible device (substrate layer 110 and barrier layer 120 are described as flexible [0081, 
Meretei does not explicitly disclose the electro-rheologic fluid is an electroactive polymer fluid or gel. However, Senders discloses electro-rheologic fluid as a type of electroactive polymer or an obvious alternative to an electroactive polymer [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik in view of Meretei to use an electroactive polymer fluid or gel within the actuator because Senders discloses electro-rheologic fluids as a type of and/or obvious alternative to an electroactive polymer, therefore such a modification would amount to simple substitution of one known type of electroactive material for another to achieve the predictable result of selectively stiffening the actuator in response to electric energy.
Claim 4: Banik discloses the ailment is urinary incontinence [0031].
Claims 6 and 20: Banik further discloses the device is powered by a voltage source 140 which may be rechargeable by magnetic coupling or by connecting external leads to the device [0106]. Connecting external leads to the device requires a wired connection that would penetrate through the skin and therefore constitutes a wired charging port configured to be disposed through a surface of the patient’s skin.
Claim 9: Banik fails to disclose an electronic device in wireless communication with the electronic control system. However, Meretei further discloses an external device 140 in wireless communication with the electronic control system 120 [0043]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Claim 21: Banik discloses the actuator includes a silicone substrate material 110 [0085] and the electroactive polymer fibers are disposed on the substrate material [0111].
Claims 22 and 25: Banik discloses the actuator may include multiple sets of electroactive polymer fibers [0076] and a silicone substrate material 110 [0085] and the electroactive polymer fibers are provided on the substrate material [0111].

Claims 2, 12, 13, 15, 19, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik in view of Meretei and Senders as applied to claim 1 above, and further in view of Forsell (US 2003/0144575 A1).
Claims 2 and 19: Banik discloses voltage source may be rechargeable by magnetic coupling [0106] but fails to explicitly disclose a wireless charging pad configured to be disposed beneath a surface of the patient’s skin. However, Forsell discloses an implantable artificial sphincter comprising an elongated actuator configured to be looped around a body lumen (fig. 1 and [0123]) including a wireless charging pad (antenna coil 334) configured to be disposed beneath a surface of the patient’s skin 330 (figs. 34-35 and [0148-150]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik in view of Meretei and Senders to include a wireless charging pad configured to be disposed beneath a surface of the patient’s skin, as taught by Forsell, in order to facilitate charging of the voltage source via magnetic coupling, as contemplated by Banik.
Claim 12: Banik, as modified by Meretei and Senders, as applied to claim 1 above, discloses an elongate actuator configured to be looped around a urethra of a patient, an electroactive polymer fiber disposed on or within the actuator and configured to change a shape of the tubular actuator, and an electroactive polymer fluid or gel within the elongated actuator and configured to selectively increase the stiffness of the actuator. Banik further discloses a voltage source 140 configured to provide power to the electroactive polymer fiber wherein the voltage source may be rechargeable by magnetic coupling [0106] but fails to explicitly disclose a wireless charging pad configured to be disposed beneath a surface of the patient’s skin. However, Forsell discloses an implantable artificial sphincter comprising an elongated actuator configured to be looped around a body lumen (fig. 1 and [0123]) including a wireless charging pad (antenna coil 334) configured to be disposed beneath a surface of the patient’s skin 330 to provide power to an actuator of the device (figs. 34-35 and [0148-150]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banik in view of Meretei and Senders to include a wireless charging pad configured to be disposed beneath a surface of the patient’s skin, as taught by Forsell, in order to facilitate charging of the voltage source, and thus powering of the electroactive polymer fiber, via magnetic coupling, as contemplated by Banik.
Claim 13: the power provided by the wireless charging pad to the electroactive polymer changes a shape of the tubular actuator to treat an ailment of the patient (Banik discloses the actuator comprising an electroactive polymer fiber changes shape in response to power from voltage source 140 [0021, 0078-79], which may be wirelessly powered [0106]; in combination with Forsell, the voltage source is powered via the wireless charging pad).
Claim 15: Banik further discloses device is powered by a voltage source 140 which may be rechargeable by magnetic coupling or by connecting external leads to the device [0106]. Connecting external leads to the device requires a wired connection that would penetrate through the skin and therefore constitutes a wired charging port configured to be disposed through a surface of the patient’s skin.
Claim 24: Banik discloses the actuator includes a silicone substrate material 110 [0085] and the electroactive polymer fibers are disposed on the substrate material [0111].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik in view of Meretei and Senders as applied to claim 1 above, and further in view of Jimenez (US 2010/0076254 A1).
Claim 10: Banik in view of Meretei and Senders fails to disclose the device further comprising a nerve stimulator. However, Jimenez discloses an artificial sphincter implanted around a body canal and further discloses a nerve stimulator 20”” [0104 and 0245-247]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include a nerve stimulator with the device of Banik in view of Meretei and Senders, as Jimenez teaches that a nerve stimulator, in combination with an artificial sphincter cuff, can be used to treat incontinence [0047] and combining the cuff with nerve stimulation would provide greater control of voiding to the patient.

Claims 23, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik in view of Meretei and Senders, as applied to claim 1 above, and further in view of Couvillon (US 7371223 B2).
Claim 23; Banik discloses the actuator may include multiple sets of electroactive polymer fibers arranged in different directions [0076] and a silicone substrate material 110 [0085] and the electroactive polymer fibers are provided on the substrate material [0111]. Banik appears to illustrate electroactive polymer fibers in a helical configuration in fig. 8B (claimed first set of electroactive polymer fibers) and Banik further discloses curved and linear orientations for the electroactive polymer fibers [0074-76]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second set of electroactive polymer fibers in a linear orientation on or within the silicone substrate material of the actuator of Banik, as modified by Meretei and Senders, since Banik already discloses multiple sets of electroactive polymer fibers with different orientations may be included on a single actuator, including linear and curved fibers, and further including a set of linear fibers would provide an additional avenue to control the expansion and contraction characteristics of the cuff. 
As noted above, Banik appears to illustrate the electroactive polymer fibers in a helical configuration along the length of the actuator (fig. 8B and [0111]) but Banik does not explicitly state whether the fibers are disposed in a helical configuration. However, Couvillon discloses a similar actuator arrangement comprising multiple electroactive polymer fibers 211 on a tubular substrate which are arranged surrounding the substrate in a helical orientation along the length of the tubular substrate and which are configured to expand or contract the tubular substrate (col. 6, lines 14-28 and col. 8, lines 24-32; figs. 4A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electroactive polymer fibers, or sets of electroactive polymer fibers, in a helical orientation on or within the elongate actuator of Banik, as modified by Meretei and Senders, since such an arrangement is 
Claims 26 and 28: Banik discloses the elongated actuator has a first end and a second end that are coupled together to dispose the actuator around the outside of the urethra of the patient in a tubular configuration [0070]. Banik appears to illustrate the electroactive polymer fibers in a helical configuration along the length of the actuator (fig. 8B and [0111]) but Banik does not explicitly state whether the fibers are disposed in a helical configuration. However, Couvillon discloses a similar actuator arrangement comprising multiple electroactive polymer fibers 211 on a tubular substrate which are arranged surrounding the substrate in a helical orientation along the length of the tubular substrate and which are configured to expand or contract the tubular substrate (col. 6, lines 14-28 and col. 8, lines 24-32; figs. 4A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the electroactive polymer fibers, or sets of electroactive polymer fibers, in a helical orientation on or within the elongate actuator of Banik, as modified by Meretei and Senders, since such an arrangement is known to be an effective configuration for expanding or contracting a tube and thus adjusting the size of a tubular cuff, as taught by Couvillon.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banik in view of Meretei, Senders, and Forsell, as applied to claim 12 above, and further in view of Couvillon (US 7371223 B2).
Banik appears to illustrate the electroactive polymer fibers in a helical configuration along the length of the actuator (fig. 8B and [0111]) but Banik does not explicitly state whether the fibers are disposed in a helical configuration. However, Couvillon discloses a similar actuator arrangement comprising multiple electroactive polymer fibers 211 on a tubular substrate which .
Response to Arguments
Applicant’s remarks with respect to the rejection of claims 1, 12, and 16 under 35 U.S.C. 112(b) as being indefinite for reciting “in a tubular configuration” have been considered but are moot because, in the case of claim 1, this rejection has been withdrawn, and in the case of claims 12 and 16, this language has been deleted from the claims. 
Applicant’s arguments with respect to claim(s) 1, 12, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Meretei and Senders are relied upon to teach an electroactive polymer fluid or gel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791